J-S18018-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ESTATE OF GEORGE H. SCHNELLER,                    IN THE SUPERIOR COURT OF
DECEASED                                                PENNSYLVANIA

APPEAL OF: JAMES D. SCHNELLER
                                                      No. 1981 EDA 2016


                 Appeal from the Order Entered May 25, 2016
        in the Court of Common Pleas of Chester County Orphans’ Court
                          at No(s): File No. 1501-1759


BEFORE: PANELLA, SOLANO, and FITZGERALD,* JJ.

JUDGMENT ORDER BY FITZGERALD, J.:                       FILED JULY 12, 2017

        Appellant, James D. Schneller, appeals pro se from the order entered

in the Chester County Court of Common Pleas denying exceptions to the

order denying his “motion to dissolve the preliminary injunction entered on

June 10, 2009.” We dismiss the appeal.

        We recite the procedural history of this case relevant to the instant

appeal. On June 10, 2009, the orphans’ court entered the following order:

               AND NOW, this 10th day of June, 2009, James
           Schneller’s pro se Application to Proceed in Forma Pauperis
           filed June 4, 2009 is DENIED.

              The administration was completed in both estates[1] per
           the Status Reports filed in each estate on February 4,

*
    Former Justice specially assigned to the Superior Court.
1
  The court is referring to the Estate of Marjorie C. Schneller which is also
before this panel on appeal from the May 25, 2016 order. As Appellant
notes, “the briefs filed in these appeals . . . are identical except for the
caption.” Appellant’s Brief at 8.
J-S18018-17


         2005, and the Clerk of the Orphans’ Court is directed to
         refuse all further petitions or pleadings that attempt to re-
         open either estate.

R.R. at 35a.2

      On March 22, 2016, Appellant filed a “motion to dissolve the

injunction” entered on June 10, 2009. Id. at 69a. On April 19, 2016, the

court denied the motion.3 On May 6, 2016, Appellant filed exceptions to the

April 19th order. Id. at 80a.      On May 25, 2016, the court denied the

exceptions. Id. at 87a. This appeal followed.

      Appellant raises the following issue on appeal:

         Has the trial court, in the decision to deny motion to
         dissolve injunction and to deny exceptions to that denial,
         shown legal error, partiality, pre-judgment, abuse of
         discretion, unreasonable and inaccurate application of law,
         and failure to make factual findings supported by
         competent evidence, at a level requiring reversal by the
         court?

Appellant’s Brief at 7.

      The issue raised in the instant appeal is identical to the issue raised in

Appellant’s appeal in the estate of Marjorie C. Schneller.      See Estate of




2
  For the parties’ convenience, we refer to the reproduced record where
applicable.
3
   The court, noting that the administration of the estates was completed on
February 4, 2005, found that Appellant’s “present motion to dissolve
‘Injunction’ is another attempt to relitigate or reopen the estates.” R.R. at
79a.




                                     -2-
J-S18018-17


Marjorie C. Schneller.         We rely on the reasoning in the Estate of

Marjorie C. Schneller to find that the instant appeal should be dismissed.

        Appeal dismissed. Application for mandamus denied.



        Judge Solano did not participate in the consideration or decision of this

case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/12/2017




                                       -3-